Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/10/2020 and 11/15/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadambi et al. (U.S. Publication No. 2011/0119467 A1), hereafter referred to as Cadambi’467.
Referring to claim 1, Cadambi’467, as claimed, a deep neural network (DNN) hardware accelerator (parallel accelerator for neural networks, see para. [0022]), comprising: a processing element array comprising a plurality of processing element groups and each of the processing element groups comprising a plurality of processing elements (Maple processor 400 comprising Core 100-1-C comprising PE 108-1-1 – 108-N-1, see Figs. 1 and 4), wherein, a first network connection implementation between a first processing element group of the processing element groups (see Figs. 1 and 2; also note: groups of processing elements, see para. [0021]) and a second processing element group of the processing element groups is different from a second network connection implementation between the processing elements in the first processing element group (each PE 108i has two inputs, one from the PE 108-(i-1) on its left via the intra-chain interconnect, and the other from its private local store 106-i. The intra-chain interconnect bus is N words long and matches the number of PEs 108 in the chain 104…different parallelization modes for the chain…, see paras. [0027]-[0036] and Figs. 1, 2, and 4).
As to claim 2, Cadambi’467 also discloses the first network connection implementation comprises unicast network, systolic network, multicast network or broadcast network (each core 100 has p=NxM processing elements 108.  The PEs 108 are organized as M processing chains 104 having N PEs each. Each chain 104 has a bi-directional nearest neighbor interconnect between the PEs 108, see paras. [0027], [0028] and Figs 1, 2).
As to claim 3, Cadambi’467 also discloses the first network connection implementation is switchable (switch allows each core 100 to alternate between its memory banks for inputs and outputs, or use both banks as inputs or outputs, see paras. [0034]-[0036] and Fig. 4).
As to claim 4, Cadambi’467 also discloses the second network connection implementation comprises unicast network, systolic network, multicast network or broadcast network (each core 100 has p=NxM processing elements 108.  The PEs 108 are organized as M processing chains 104 having N PEs each. Each chain 104 has a bi-directional nearest neighbor interconnect between the PEs 108, see paras. [0027], [0028] and Figs 1, 2).
As to claim 5, Cadambi’467 also discloses the second network connection implementation is switchable (switch allows each core 100 to alternate between its memory banks for inputs and outputs, or use both banks as inputs or outputs, see paras. [0034]-[0036] and Fig. 4).
As to claim 6, Cadambi’467 also discloses a network distributor coupled to the processing element array for receiving input data, wherein, the network distributor allocates respective bandwidths of a plurality of data types of the input data according to a plurality of bandwidth ratios, and respective data of the data types is transmitted between the processing element array and the network distributor according to respective allocated bandwidths of the data types (each core communicates with one of the two off-chip memory banks 406.  A switch 404 allows each core 100 to alternate between its memory banks 406 for inputs and outputs, or use both banks as inputs or outputs…architecture allows for easy scalability by adjusting the number of memory banks, see paras. [0035], [0036] and Fig. 4; also note: various parallelization modes for the chain, see paras. [0031]-[0034]).
As to claim 7, Cadambi’467 also discloses the bandwidth ratios are obtained from dynamic analysis of a micro-processing element and transmitted to the network distributor (various learning and classification algorithms for parallel acceleration, see paras. [0064]-[0070]).
As to claim 8, Cadambi’467 also discloses the network distributor receives the input data (each core communicates with one of the two off-chip memory banks 406.  A switch 404 allows each core 100 to alternate between its memory banks 406 for inputs and outputs, or use both banks as inputs or outputs…architecture allows for easy scalability by adjusting the number of memory banks, see paras. [0035], [0036] and Fig. 4) from a buffer or from a memory coupled through a system bus (memory elements through a system bus, see para. [0025], Figs. 1, 2, and 4).
Note claim 9 recites similar limitations of claim 1.  Therefore, it is rejected based on the same reason accordingly.
Note claim 10 recites the corresponding limitations of claim 2.  Therefore, it is rejected based on the same reason accordingly.
Note claim 11 recites the corresponding limitations of claim 3.  Therefore, it is rejected based on the same reason accordingly.
Note claim 12 recites the corresponding limitations of claim 4.  Therefore, it is rejected based on the same reason accordingly.
Note claim 13 recites the corresponding limitations of claim 5.  Therefore, it is rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 6.  Therefore, it is rejected based on the same reason accordingly.
Note claim 15 recites the corresponding limitations of claim 7.  Therefore, it is rejected based on the same reason accordingly.
Note claim 16 recites the corresponding limitations of claim 8.  Therefore, it is rejected based on the same reason accordingly.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xu et al. (U.S. Publication No. 2010/0076915 A1) discloses field-programmable gate array based accelerator system.
Lightowler (U.S. Publication No. 2007/0022063 A1) discloses neural processing element for use in neural network.
Rhoades et al. (U.S. Publication No. 2007/0217453 A1) discloses a data processing architecture where incoming data packets are distributed to processing elements based on the data processing bandwidth of the processing elements.
Puri (U.S. Publication No. 2007/0047802 A1) discloses training convolutional neural networks on graphics processing units.
Ross et al. (U.S. Publication No. 2017/0103313 A1) discloses a circuit for performing neural network computations for a neural network.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181